DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 8, 2021 has been entered.  Accordingly, Claims 1-23 are pending in this application.  Claims 1, 4, 6, 9-11, 14, 16, and 19 have been amended.  Claims 5, 15, and 20 have been cancelled.  Claims 21-23 are new claims.  Claims 1, 11, and 16 are independent claims.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

7. (Currently Amended) The system of claim [[5]] 1, wherein the global object cache maintains information describing data objects cached by at least the first language delegate and the second language delegate.
Allowable Subject Matter
Claims 1-4, 6-14, 16-19, and 21-23 are allowed.
The following is an Examiner’s Statement of Reasons for Allowance:
The prior art made of record does not teach, disclose, or fairly suggest, all of the elements of Independent Claim and equivalent Independent Claims 11 and 16.  Specifically, the 
Kozina (PG Pub. No. 2014/0114907 A1) discloses maintaining provenance of the one or more data transformations associated with the data object in the key-value database (see Kozina, paragraph [0025], where a system is provided that can provide a data lineage tracing through a pathway of one or more transformations performed on a set of data that can be stored within a data warehouse … a “data transformation” is a conversion of one or more data records of a first format into one or more records of a second format, where a data record can include one or more data values; see also paragraph [0034], where database 34 can be … an object-oriented database … or any other database known in the art).  However, Kozina does not disclose storing the programming language with which to access the data object in the provenance record.
Adler (PG Pub. No. 2010/0114628 A1) discloses a provenance record for records, including data records (see Adler, Figs. 2, 3).  However, Adler is also silent as to storing the programming language with which to access the data object in the provenance record.
Dependent Claims 2-4, 6-10, 12-14, 17-19, and 21-23, being definite, further limiting, and fully enabled by the Specification.  Are also allowed.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure:
Nguyen (PG Pub. No. 2019/0228002 A1), which concerns multi-language support for interfacing with distributed data.
Archak (PG Pub. No. 2016/0232169 A1), which concerns multi-tier caching for a key-value store.
Conway (PG Pub. No. 2003/0014556 A1), which concerns invoking on an interface defined in a first notation to invoke an object having an interface defined in a second notation.
Kozina (PG Pub. No. 2014/0114907 A1), which concerns a data lineage system.
Adler (PG Pub. No. 2010/0114628 A1), which concerns validating compliance in enterprise operations based on provenance data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAD AGHARAHIMI whose telephone number is (571)272-9864. The examiner can normally be reached M-F 9am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHAD AGHARAHIMI/Examiner, Art Unit 2161 










/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161